Exhibit 10-AAyy

AMENDMENT NUMBER 12 TO

TRANSFER AND ADMINISTRATION AGREEMENT

AMENDMENT NUMBER 12 TO TRANSFER AND ADMINISTRATION AGREEMENT (this “Amendment”),
dated as of December 18, 2007 among TECH DATA CORPORATION, a Florida corporation
(“Tech Data”), as collection agent (in such capacity, the “Collection Agent”),
TECH DATA FINANCE SPV, INC., a Delaware corporation headquartered in California,
as transferor (in such capacity, the “Transferor”), YC SUSI TRUST, a Delaware
statutory trust (“SUSI Issuer”), LIBERTY STREET FUNDING LLC, a Delaware limited
liability company, (“Liberty”), AMSTERDAM FUNDING CORPORATION, a Delaware
corporation (“AFC”), FALCON ASSET SECURITIZATION COMPANY LLC, a Delaware limited
liability company (formerly known as Falcon Asset Securitization Corporation),
(“Falcon” and collectively with the SUSI Issuer, Liberty, and Three Pillars, the
“Class Conduits”), THE BANK OF NOVA SCOTIA, a banking corporation organized and
existing under the laws of Canada, acting through its New York Agency (“Scotia
Bank”), as a Liberty Bank Investor and as agent for Liberty and the Liberty Bank
Investors (in such capacity, the “Liberty Agent”), ABN AMRO BANK N.V., a banking
corporation organized and existing under the laws of the Netherlands and acting
through its Chicago Branch (“ABN AMRO”), as an AFC Bank Investor and as agent
for AFC and the AFC Bank Investors (in such capacity, the “AFC Agent”), JPMORGAN
CHASE BANK, N.A. (successor by merger to Bank One, NA), a national banking
association (“JPMorgan Chase”), as a Falcon Bank Investor and as agent for
Falcon and the Falcon Bank Investors (in such capacity, the “Falcon Agent”) and
BANK OF AMERICA, NATIONAL ASSOCIATION, a national banking association (“Bank of
America”), as agent for the SUSI Issuer, Liberty, AFC, Falcon, the SUSI Issuer
Bank Investors, the Liberty Bank Investors, the AFC Bank Investors and the
Falcon Bank Investors (in such capacity, the “Administrative Agent”), as a SUSI
Issuer Bank Investor, as agent for the SUSI Issuer and the SUSI Issuer Bank
Investors (in such capacity, the “SUSI Issuer Agent”) and Lead Arranger,
amending that certain Transfer and Administration Agreement dated as of May 19,
2000, among the Transferor, the Collection Agent, the Class Conduits (as defined
thereunder) and the Bank Investors (as amended to the date hereof, the “Original
Agreement” and said agreement as amended hereby, the “Agreement”).

WHEREAS, the Transferor desires to amend the Original Agreement to remove AFC as
a Class Conduit and ABN AMRO as the AFC Bank Investor and as AFC Agent;

WHEREAS, the Transferor has requested that certain amendments be made to the
Original Agreement;

WHEREAS, the Administrative Agent, the Class Conduits, the Class Agents and the
Bank Investors on the terms and conditions set forth herein, consent to such
amendments; and

WHEREAS, capitalized terms used herein shall have the meanings assigned to such
terms in the Original Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:

 

73



--------------------------------------------------------------------------------

SECTION 1. Amendment to Section 1.1.

(a) Section 1.1 of the Original Agreement is hereby amended by amending and
restating the definitions listed below to read in their entirety as follows (in
certain cases below, solely for convenience, italicized language indicates
changes or additions):

“Bank Investor” means (i) with respect to the Class of which SUSI Issuer is a
member, the SUSI Issuer Bank Investors, (ii) with respect to the Class of which
Liberty is a member, the Liberty Bank Investors, (iii) with respect to the Class
of which Falcon is a member, the Falcon Bank Investors, and (iv) with respect to
any other Class, the financial institutions specified as such in any supplement
hereto and their respective successors and permitted assigns.

“Class” means each of the following groups of Class Investors: (i) SUSI Issuer
and the SUSI Issuer Bank Investors, (ii) Liberty and the Liberty Bank Investors,
(iii) Falcon and the Falcon Bank Investors, or (iv) any other Class consisting
of a multi-seller commercial paper conduit, its related Bank Investors and its
respective assigns and participants, as added from time to time with the consent
of the Administrative Agent and the Transferor as set forth in Section 11.2(b)
hereof.

“Class Agent” means (i) with respect to the Class of which SUSI Issuer is a
member, the SUSI Issuer Agent, (ii) with respect to the Class of which Liberty
is a member, the Liberty Agent, (iii) with respect to the Class of which Falcon
is a member, the Falcon Agent, and (iv) with respect to any other Class, the
financial institution or other Person specified as such in any amendment or
supplement hereto for such Class.

“Class Investors” means (i) with respect to the Class of which SUSI Issuer is a
member, SUSI Issuer and the SUSI Issuer Bank Investors, (ii) with respect to the
Class of which Liberty is a member, Liberty and the Liberty Bank Investors,
(iii) with respect to the Class of which Falcon is a member, Falcon and the
Falcon Bank Investors, and (iv) with respect to any other Class, the related
Class Conduit and the related Bank Investors.

“Commitment Termination Date” means, with respect to each Class, December 16,
2008, or such later date to which such Commitment Termination Date may be
extended by Transferor, the related Class Agent and the related Bank Investors
not later than 30 days prior to the then current Commitment Termination Date for
such Class, provided, however, that the Transferor hereby agrees that unless it
notifies each Class Agent and all related Bank Investors to the contrary prior
to the commencement of such 30-day period in each year, it shall automatically
be deemed to have requested an extension of the then current Commitment
Termination Date to the date 364 days following the then current Commitment
Termination Date, and if such consent is given the Transferor shall be deemed to
have agreed, without any further acts or amendments, to an extension of the
Commitment Termination Date to the date 364 days from the then current
Commitment Termination Date, provided always that such date as extended shall
not be later than December 31, 2010.

“Corporate Services Provider” means, (i) with respect to SUSI Issuer, Amacar
Investments LLC, and (ii) with respect to Liberty, Global Securitization
Services, LLC.

“CP Rate” for each Class Conduit listed below, shall have the meaning specified
in the Annex set forth below for such Class Conduit:

 

Class Conduit

  

Annex

SUSI Issuer    Annex 1 Falcon    Annex 2 Liberty    Annex 3

 

74



--------------------------------------------------------------------------------

“Dilution Horizon Ratio” means, at any time, the quotient, expressed as a
percentage, of (a) the aggregate amount of sales by the Seller giving rise to
Receivables in the two month period ending on the last day of the most recent
month, divided by (b) the aggregate initial Outstanding Balance of Eligible
Receivables at the last day of the most recent month, multiplied by (c) 0.75.

“Facility Limit” means (i) with respect to the Class of which SUSI Issuer is a
member, $117,300,000; provided that such amount may not at any time exceed the
aggregate Commitments with respect to the SUSI Issuer Bank Investors, (ii) with
respect to the Class of which Liberty is a member, $96,900,000; provided that
such amount may not at any time exceed the aggregate Commitments with respect to
the Liberty Bank Investors, in each case, at any time in effect, (iii) with
respect to the Class of which Falcon is a member, $96,900,000; provided that
such amount may not at any time exceed the aggregate Commitments with respect to
the Falcon Bank Investors, in each case, at any time in effect, and (iv) with
respect to any other Class, the amount specified as such in any supplement
hereto for such Class; provided that, with respect to any other Class, the
Facility Limit for such Class shall not at any time exceed the aggregate
Commitments for the Bank Investors in such Class.

“Loss and Dilution Reserve” means, with respect to each Class, at any time, an
amount equal to the product of (i) the greater of (x) the sum of the Loss
Reserve Percentage and the Dilution Reserve Percentage and (y) the Minimum
Reserve Ratio and (ii) the Net Receivables Balance at such time and (iii) the
Class Percentage with respect to such Class at such time.

“Maximum Net Investment” means (i) with respect to the Class of which SUSI
Issuer is a member, $115,000,000, (ii) with respect to the Class of which
Liberty is a member, $95,000,000, (iii) with respect to the Class of which
Falcon is a member, $95,000,000, and (iv) with respect to any other Class, the
amount set forth pursuant to Section 11.2(b) hereof.

“Net Receivables Balance” means at any time the Outstanding Balance of the
Eligible Receivables at such time reduced by the sum of (i) the aggregate amount
by which the Outstanding Balance of all Eligible Receivables of each Designated
Obligor exceeds the Concentration Factor for such Designated Obligor, plus
(ii) the aggregate Outstanding Balance of all Eligible Receivables which are
Defaulted Receivables, plus (iii) the aggregate Outstanding Balance of all
Eligible Receivables which are Delinquent Receivables, plus (iv) the aggregate
amount of cash received from or on behalf of Obligors and not designated and
applied by the Collection Agent to one or more Receivables.

“Pro Rata Share” means, (a) for an SUSI Issuer Bank Investor, the Commitment of
such SUSI Issuer Bank Investor divided by the sum of the Commitments of all the
SUSI Issuer Bank Investors, (b) for a Liberty Bank Investor, the Commitment of
such Liberty Bank Investor divided by the sum of the Commitments of all Liberty
Bank Investors, (c) for a Falcon Bank Investor, the Commitment of such Falcon
Bank Investor divided by the sum of the Commitments of all Falcon Bank
Investors, and (d) with respect to any other Class, for each Bank Investor of
such Class, the Commitment of such Bank Investor divided by the sum of the
Commitments of all Bank Investors of such Class.

(b) Section 1.1 of the Original Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order:

 

75



--------------------------------------------------------------------------------

“Concentration Reserve Floor ” means the percentage calculated as of the last
day of each month equal to the greater of (i) 12.0% and (ii) the highest Special
Concentration Limit in effect at any time during such month.

“Dilution Reserve Floor” means the product computed as of the last day of each
calendar month as

EDR x DHR

Where

 

EDR   =    the Expected Dilution Ratio at such time; and DHR   =    the Dilution
Horizon Ratio at such time.

“Minimum Reserve Ratio” means the sum calculated as of the last day of each
calendar month as the sum of the Concentration Reserve Floor, as at such time,
and the Dilution Reserve Floor, as at such time.

(c) Section 1.1 of the Original Agreement is hereby amended by deleting the
following definitions:

“ABN AMRO” means ABN AMRO Bank N.V., a banking corporation organized and
existing under the laws of the Netherlands and acting through its Chicago
branch, and its successors and assigns.

“AFC” means Amsterdam Funding Corporation, and its successors and assigns.

“AFC Agent” means ABN AMRO Bank, in its capacity as agent for AFC and the AFC
Bank Investors, and any successor thereto appointed pursuant to Article IX.

“AFC Bank Investors” shall mean ABN AMRO and its successors and assigns who are
or become parties to this Agreement as such pursuant to an Assignment and
Assumption Agreement.

“Reserve Floor Percentage” means the percentage calculated as of the last day of
each month equal to the greater of (i) 12.0% and (ii) the highest Special
Concentration Limit in effect at any time during such month.

SECTION 2. Amendment to Section 5.2(a). Section 5.2(a) of the Original Agreement
is hereby amended by amending and restating it in its entirety to read as
follows (solely for convenience added language is italicized):

(a) No Sales, Liens, Etc. Except as otherwise provided herein, the Transferor
will not sell, assign (by operation of law or otherwise) or otherwise dispose
of, or create or suffer to exist any Adverse Claim upon (or the filing of any
financing statement) or with respect to (x) any of the Affected Assets, (y) any
inventory or goods, the sale of which may give rise to a Receivable or any
Receivable or related Contract, or (z) any account which concentrates in a
Lock-Box Bank to which any Collections of any

 

76



--------------------------------------------------------------------------------

Receivable are sent, or assign any right to receive income in respect thereof.
Notwithstanding the foregoing, the Transferor may sell, assign (by operation of
law or otherwise) or otherwise dispose of, or create or suffer to exist an
Adverse Claim on any (i) goods or inventory held on consignment solely with
respect to the consignor's interest; and (ii) Receivable for which Transferor
has procured credit insurance, all Collections to be received thereon, and all
Related Security and Proceeds in respect of or in connection with such insured
Receivable, where (a) such credit insurance has paid all or part of the
Outstanding Balance of such Receivable;(b) such Receivable (i.e., the portion of
such receivable covered by the credit insurance as well as the portion not
covered by such credit insurance) has been written off by the Transferor and the
Collection Agent in accordance with the Credit and Collection Policy; and (c) if
a Termination Event shall have occurred, the Administrative Agent shall have
consented to such release in writing.

SECTION 3. Amendment to Section 7.1. Section 7.1 of the Original Agreement is
hereby amended by amending and restating Section 7.1(f) to read in its entirety
as follows (solely for convenience added language is italicized):

“(f) failure of Tech Data or any Subsidiary of Tech Data to pay any Indebtedness
greater than $50,000,000 when due; or the default by Tech Data or any Subsidiary
of Tech Data in the performance of any term, provision or condition contained in
any agreement under which any Indebtedness greater than $50,000,000 was created
or is governed, the effect of which is to cause, or to permit the holder or
holders of such Indebtedness greater than $50,000,000 to cause, such
Indebtedness to become due prior to its stated maturity; or any Indebtedness
greater than $50,000,000 shall be declared to be due and payable or required to
be prepaid (other than by a regularly scheduled payment) prior to the date of
maturity thereof; or”

SECTION 4. Amendment of Section 11.2 of the Original Agreement. Section 11.2 of
the original Agreement is hereby amended by adding the following subsection
(c) thereto as follows:

(c) In addition to the provisions set forth in Section 11.2(b) in respect of
increasing any applicable Maximum Net Investment, Facility Limit or Commitment,
the Transferor may make a written request to one or more Classes, within each
Class to their respective Class Agent, Class Conduit and Bank Investor(s), to
increase the Maximum Net Investment, the Facility Limit and/or the Bank
Investors' Commitment for such Class. Any such request shall (i) set forth with
specificity the dollar amounts of the requested increases and the requested date
of the effectiveness of such increases, (ii) specifically state that upon
acceptance of such request by the applicable Class Agent, Class Conduit and Bank
Investor(s) this Agreement shall be deemed to have been amended and supplemented
to reflect the increased Maximum Net Investment and Facility Limit in respect of
the applicable Class and Commitment of the Bank Investor(s) in such Class, and
(iii) be signed by the Transferor and the Collection Agent. Any Class Agent,
Class Investor and/or Bank Investor(s) to which any such request is made may, in
their sole and absolute discretion, agree to any such request, and if accepted,
such request shall be accepted within a period of five (5) Business Days and
upon such acceptance this Agreement shall be supplemented by a writing signed by
the applicable Class Agent(s), Bank Investor(s) and Class Conduit(s) setting
forth the new Maximum Net Investment, Facility Limit and/or Commitment for each
applicable Class and the effective date of any such increase, provided, however,
that with respect to any Class, the Facility Limit for such Class shall not at
any time exceed the aggregate Commitments for the Bank Investor(s) in such
Class. The parties hereto agree that upon the execution of any such supplement,
this Agreement shall be deemed amended as provided by such supplement and shall
be binding on the parties hereto as so supplemented. Unless otherwise agreed,
the terms of any fee letter in effect between the Transferor, the Collection
Agent and the applicable Class Conduit(s), Class Agent(s) and/or Bank
Investor(s) shall continue in effect with respect to

 

77



--------------------------------------------------------------------------------

any such increased amounts. In connection with the effectiveness of any such
supplement, the Transferor shall deliver an opinion of counsel reasonably
acceptable to the applicable Class Agent(s) in respect of corporate matters and
the enforceability of this Agreement, as so supplemented, against the Collection
Agent and the Transferor.

SECTION 5. Amendment to Notice Provisions. (a) Section 11.3 of the Original
Agreement is hereby amended by deleting therefrom the following:

If to AFC:

Amsterdam Funding Corporation

c/o Global Securitization Services, LLC

114 West 47th Street, Suite 1715

New York, New York 10036

Attention: Andrew Stidd

Telephone: (212) 302-8330

Telecopy: (212) 302-8767

with a copy to:

ABN AMRO Bank N.V.

135 South LaSalle Street

Suite 725

Chicago, Illinois 60674

Attention: Program Administrator - Amsterdam

Telephone: (312) 904-6263

Telecopy: (312) 904-6376

(b) Section 11.3 of the Original Agreement is hereby amended by amending the
notice provision for the Administrative Agent to read in its entirety as
follows:

If to the Administrative Agent:

Bank of America, National Association

NCI – 027 – 19 – 01

214 N. Tryon Street

Charlotte, North Carolina 28255

Attention: Leif E. Rauer--

ABCP Conduit Group

Telephone: (704) 683-4723

Telecopy: (704) 409-0055

SECTION 6. Amendment to Annex 4. Annex 4 of the Original Agreement is hereby
amended by being re-designated as Annex 3.

SECTION 7. Conditions Precedent. (a) This Amendment shall not become effective
until the day (the “Effective Date”) on which the Administrative Agent shall
have received the following:

(i) A copy of this Amendment executed by each party hereto;

 

78



--------------------------------------------------------------------------------

(ii) A copy of the Resolutions of the Board of Directors of the Transferor and
Tech Data certified by its Secretary approving this Amendment and the other
documents to be delivered by the Transferor and Tech Data hereunder;

(iii) A Certificate of the Secretary of the Transferor and Tech Data certifying
the names and signatures of the officers authorized on its behalf to execute
this Amendment and any other documents to be delivered by it hereunder (on which
Certificates the Class Conduits, the Class Agents, the Administrative Agent and
the Bank Investors may conclusively rely until such time as the Administrative
Agent shall receive from the Transferor and Tech Data a revised Certificate
meeting the requirements of this clause (iii)).

(b) This Amendment shall not become effective unless on the date hereof the AFC
Agent shall have been paid in immediately available funds the amount of
$7,181,291.67 in payment in full of the outstanding Net Investment, Discount and
other fees and amounts payable under the Original Agreement in respect of the
Class of which AFC is a member. Upon such payment, neither AFC nor ABN AMRO
shall thereafter have any further rights or obligations under the Agreement
provided that the parties' obligations under Sections 8.1, 11.9 and 11.10 shall
continue and shall survive this Amendment.

SECTION 8. Representations and Warranties. The Transferor hereby makes to the
Class Investors, the Class Agents and the Administrative Agent, on and as of the
date hereof, all of the representations and warranties set forth in Section 3.1
of the Original Agreement. In addition, the Collection Agent hereby makes to the
Class Investors, the Class Agents and the Administrative Agent, on the date
hereof, all the representations and warranties set forth in Section 3.3 of the
Original Agreement.

SECTION 9. Successors and Assigns. This Amendment shall bind, and the benefits
hereof shall inure to the parties hereof and their respective successors and
permitted assigns.

SECTION 10. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THE TRANSFEROR HEREBY SUBMITS
TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE
CITY OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

SECTION 11. Severability; Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same instrument. Any
provisions of this Amendment which are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 12. Captions. The captions in this Amendment are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

SECTION 13. Ratification. Except as expressly affected by the provisions hereof,
the Original Agreement as amended by this Amendment shall remain in full force
and effect in accordance with its terms and ratified and confirmed by the
parties hereto. On and after the date hereof, each reference in the Original
Agreement to “this Agreement”, “hereunder”, “herein” or words of like import
shall mean and be a reference to the Original Agreement as amended by this
Amendment.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

79



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.

 

TECH DATA FINANCE SPV, INC.,

as Transferor

By:  

/s/ Charles V. Dannewitz

Name:   Charles V. Dannewitz Title:   Senior Vice President & Treasurer

TECH DATA CORPORATION,

as Collection Agent

By:  

/s/ Charles V. Dannewitz

Name:   Charles V. Dannewitz Title:   Senior Vice President, Tax & Treasurer

 

80



--------------------------------------------------------------------------------

LIBERTY STREET FUNDING LLC By:  

/s/ Jill Gordon

Name:   Jill A. Gordon Title::   Vice President

THE BANK OF NOVA SCOTIA, as Liberty

Agent and as a Liberty Bank Investor

By:  

/s/ Michael Eden

Name:   Michael Eden Title:   Director

 

81



--------------------------------------------------------------------------------

AMSTERDAM FUNDING CORPORATION By:  

/s/ Jill Gordon

Name:   Jill A. Gordon Title:   Vice President ABN AMRO BANK N.V., as AFC Agent
and as an AFC Bank Investor By:  

/s/ Adnan Bhanpuri

Name:   Adnan Bhanpuri Title:   Vice President By:  

/s/ K. Neville

Name:   Kristina Neville Title:   Vice President

 

82



--------------------------------------------------------------------------------

FALCON ASSET SECURITIZATION COMPANY LLC By:  

/s/ Maureen E. Marcon

Name:   Maureen E. Marcon Title:   Vice President

JPMORGAN CHASE BANK, N.A,

as Falcon Agent and as a Falcon Bank Investor

By:  

/s/ Maureen E. Marcon

Name:   Maureen E. Marcon Title:   Vice President

 

83



--------------------------------------------------------------------------------

BANK OF AMERICA, NATIONAL ASSOCIATION,
as Administrative Agent, SUSI Issuer Agent and as a
SUSI Issuer Bank Investor By:  

/s/ Leif Rauer

Name:   Leif E. Rauer Title:   Vice President YC SUSI TRUST By:   Bank of
America, National Association, as Administrative Trustee of YC SUSI Trust By:  

/s/ Leif Rauer

Name:   Leif E. Rauer Title:   Vice President

 

84